FILED
                            NOT FOR PUBLICATION                               MAR 16 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ADRIAN HERRERA-CORRAL,                           No. 08-71883

              Petitioner,                        Agency No. A034-145-416

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 16, 2012**
                                Pasadena, California

Before: FARRIS and W. FLETCHER, Circuit Judges, and HELLERSTEIN, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Alvin K. Hellerstein, Senior District Judge for the U.S.
District Court for Southern New York, sitting by designation.
       Herrera petitions for review of the denial of INA § 212(c) relief by the

Board of Immigration Appeals. He argues that the immigration judge in Herrera’s

1983 deportation proceedings lacked jurisdiction to order him deported, that he is

entitled to § 212(c) relief because he is still a lawful permanent resident and that

his due process rights were violated when the immigration judge in the current

proceedings held that he was not entitled to § 212(c) relief. We deny the petition

for relief.

       An alien can collaterally attack an earlier deportation at a subsequent

deportation hearing only for gross miscarriage of justice. Ramirez-Juarez v. INS,

633 F.2d 174, 175 -76 (9th Cir. 1980). This court reviews questions of law de

novo. Singh v. INS, 213 F.3d 1050, 1052 (9th Cir. 2000).

       Herrera argues that his earlier deportation was a gross miscarriage of justice

because the order to show cause was not properly filed and the immigration judge

thus lacked jurisdiction to order him deported. The immigration judge had

jurisdiction, however, as the order to show cause was filed before the court entered

the deportation order. Herrera does not dispute that he was properly served and he

was able to present witnesses at his 1983 deportation hearing. There was no gross

miscarriage of justice.




                                           2
      Herrera lost permanent resident status when the immigration judge entered

the final administrative order of deportation in his prior proceeding and when he

was deported. United States v. Reyna-Tapia, 328 F.3d 1114, 1117 (9th Cir. 2003).

He does not meet the requirement for a discretionary waiver from deportation that

he have a lawful unrelinquished domicile of seven consecutive years. Pascua v.

Holder, 641 F.3d 316, 318 (9th Cir. 2011). There was no error in denying

Herrera’s application for relief.

      This court reviews de novo claims of due process violations in removal

proceedings. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). As Herrera was

statutorily ineligible for § 212(c) relief, the immigration judge could not grant him

relief. The immigration judge did not err in denying his application without a full

hearing. Herrera has not shown error and substantial prejudice. Larita-Martinez v.

INS, 220 F.3d 1092, 1095 (9th Cir. 2000).

      PETITION DENIED.




                                          3